        Case 1:18-cv-11217-VSB-DCF Document 21 Filed 09/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                      9/21/2020
DANIEL ANZOLA,                                            :
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :   18-cv-11217 (VSB) (DCF)
                                                          :
NANCY A. BERRYHILL, Acting                                :            ORDER
Commissioner of Social Security,                          :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Before me is Magistrate Judge Debra C. Freeman’s unchallenged Report and

Recommendation, (Doc. 20), recommending that I deny Plaintiff’s motion for summary

judgment, (Doc. 12) and grant Defendant’s cross-motion for judgment on the pleadings, (Doc.

14.) Because I find no clear error in the Report and Recommendation, it is ADOPTED in its

entirety.

        Plaintiff Daniel Anzola brings this action pursuant to § 205(g) of the Social Security Act,

42 U.S.C. § 405(g), seeking judicial review of a final determination of the Commissioner of

Social Security (the “Commissioner”) denying his application for Supplemental Security

Income. (Doc. 1.) I referred this case to Magistrate Judge Freeman on March 21, 2019. (Doc.

8.) On July 12, 2019, Plaintiff filed a motion for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure, seeking reversal of the Commissioner’s decision. (Docs. 12–

13.) The Commissioner filed a cross-motion for judgment on the pleadings pursuant to Rule

12(c) of the Federal Rules of Civil Procedure, seeking affirmance of her final decision. (Docs.

14–15.) Plaintiff filed his opposition to the Commissioner’s cross-motion on October 4, 2019.
      Case 1:18-cv-11217-VSB-DCF Document 21 Filed 09/21/20 Page 2 of 3




(Doc. 18.) Magistrate Judge Freeman issued a Report and Recommendation on December 20,

2019, recommending that I deny Plaintiff’s motion, grant Defendant’s cross-motion, and affirm

the decision of the Commissioner. (Doc. 20 at 2.) She also recommended that I substitute the

current Commissioner of the Social Security Information, Andrew M. Saul, as Defendant in

place of former Commissioner Nancy A. Berryhill, pursuant to Rule 25(d) of the Federal Rules

of Civil Procedure. (Id. at 1 n.1.) Neither party filed an objection to the Report.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Here, although the Report and Recommendation explicitly provided that “[t]he parties

shall have fourteen (14) days from service of this Report to file written objections,” (Doc. 20 at

42), neither party filed an objection. I therefore reviewed Magistrate Judge Freeman’s thorough

and well-reasoned Report and Recommendation for clear error and, after careful review, found




                                                 2
       Case 1:18-cv-11217-VSB-DCF Document 21 Filed 09/21/20 Page 3 of 3




none. Further, I find substitution pursuant to Rule 25(d) to be appropriate in light of the fact that

Nancy A. Berryhill has been replaced as Commissioner by Andrew M. Saul.

       Accordingly, I ADOPT the Report and Recommendation in its entirety. Plaintiff’s

motion for summary judgment is DENIED. Defendant’s cross-motion for judgment on the

pleadings is GRANTED and the decision of the Commissioner is AFFIRMED.

       The Clerk of Court is respectfully directed to substitute Andrew M. Saul as Defendant in

place of Nancy A. Berryhill, to terminate any open motions, and to close this case.



SO ORDERED.

Dated: September 21, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  3
